Act of State

as
KG

Bk 48159 PG 414, CEN#LIO253253

Admiralty Jurisdiction Communication |RE 152 134875 US |

Bi 98233-0231
JS 44 (Rev. 09/19)
“The JS 44 civil cover sheet and the information contained herein neither replace nor
provided by local-rules of court. ‘This form, approved
purpose of initiating
I. (a) PLAINTIFFS

Me. Ban kes, Edtdlie -

(b) County of Residence of First Listed Plaintiff

A lerander

 

    

CIVIL COVER SHEET

; lement the filing and service of pleadings
of by the Judicial Conference of the United States in September 1
thé civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) .

   

as
974, is required for the

DEFENDANTS

Gary HuehviersP
Thomas |, Verge Skeeit

County of Residence of First Listed Defendant

 

 

 

 

 

 
 
 

 

 

 

      
   

   
 

| (EXCEPT IN US. PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY)
REPEL TAIL |
: ; (c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (f Known) RECEIVED rule
| Po pox 251
t «

Burinaton Washington $23 3 OCT g 2020

IL. BASIS OF JURISDICTION (Placa an “X" tn One Bax Only) Ti. CITIZENSHIP OF PRINCIPAL PARTIES (Pgeg aati in One Bax for Plaintiff

01 U.S. Government 13 Federal Quest (Far Diversity Cases On) np SLERK US. BIS TATEY Ce en,

: . ion. : 4

Plaintiff (US, Government Not a Party) Citizen ofThisStta EM OL UESTERE DISTRIGL OF WAS 4

: jusiness In This State

02 US. Government 4 Diversity Citizen of Another State «= 2-2 Incorporated andPrincipal Place =O SS
Defendant uy Maat Chizesipof Parts Ten I of Business In Another State

. a , é

: as Agengedty Maritime Claim $1333 Citizen or Subjectofa «3.3. Foreign Nation Wis os

: ___Foreign Country _

: NATURE OF SUIT (Pace an “X” in Ons Bax Only) Click here for: Suit Code Descriptions,

. GNRERAC] ES RES et Rene MANIC REPRE © Pee. SPEER: ‘

        

 

PERSONAL INJURY

 

 

: G 110 Insurance PERSONAL INJURY O 625
i 07 120 Marine 310 Aixplane OF 365 Personal Injury -
CF 130 Miller Act C1 315 Airplane Product Product Liability 690
: C1 140 Negotiable Instrument Liability 0 367 Health Care/
; C1 150-Recovery of Overpayment [C7 320 Assault, Libel & Pharmacentical
{ S&E of Judgan Slander Personal Injury
, O 151 Medicare Act 0 330 Federal Employers’, Product Liability ~
' + (8 152 Recovery of Defaulted Liability C1 368 Asbestos Personal
: ~ Student Loans . 1 340 Marine Injury Product
| (Excludes Veterans) CO 345 Marine Product Liability
i G 153 Recovery of Overpayment Liability PERSONAL PROPERTY jf
1 of Veteran’s Benefits 0 350 Motor Vehicle CO 370 Other Fraud
i 166 Stockholders’ Suits C355 Motar Vehicle O 371 Truth in Lending
4 : ‘90 Other Contract Product Liability (1 380 Other Personal
: (1 195 Contract Product Liability | (C1 360 Other Personal Property Damage
O 196 Franchise Injury 0 385 Property Damage 740
1 362 Personal Injury - Product Liability 0 751

  
          

      

 

       

   

  

         
   
  
  

 

 

          
  
  
 

 

     

Drug Related Seizure © 422 Appeal 28 USC 158 0 375 False Claims Act

of Property 21 USC 881 |0 423 Withdrawal CG 376 Qui Tam (31 USC
Other 28 USC 157 3729(a))
(0 400 State Reapportionment

0 460 Deportation
CJ 470 Racketeer Influenced and

     
   
      

    

 
  

GC 840 Trademark Corrupt Organizations
OF 861 HIA (1395ff) (15 USC 1681 or 1692)
CG 862 Black Lung (923) C1 485 Telephone Consumer
0 863 DIWC/DIWW (405(g)) Protection Act

CF 490 CableSat TV
© 850 Securities/Commuadities/

C1 864 SSID Title XVI
Railway Labor Act O 865 RSI (405(g))
Family and Medical Exchange

(3 890 Other Statutory Actions

      
    

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Medical Mal Leave Act
Pre RRAR PROPREREY BARIGEE “I 790 Other Labor Litigation E UEANISULES 3) C) 891 Agricultural Acts
© 210 Land Condemnation Cl 440 Other Civil Rights 0 791 Employee Retirement CF 870 Taxes (U.S. Plaintiff CO 893 Environmental Matters
0 220 Foreslosure 01 441 Voting Income Security Act or Defendant) CO 895 Freedom of Information
CF 230 Rent Lease & Ejectment | (J 442 Employment (1 $10 Mations to Vacate CO 871 IRS—Third Party Act
(1 240 Torts to Land Ci 443 Housing/ Sentence 26 USC 7609 (3 896 Arbitration
C0 245 Tort Produst Liability Accommodations  |( $30 General C1 899 Administrative Procedure
(J 290 All Other Real Proparty | (J 445 Amer, w/Disabilities -]C) 535 Death Penalty Act/Review or Appeal of
Employment Other: Agency Decision
C0 446 Amer, w/Disahilities -|( 540 Mandamus & Other C1 950 Constitutionality of
oo Other CO 550 Civil Rights State Statutes
: (9 448 Education C1 355 Prison Condition .
: (J 560 Civil Detaines -
. Conditions of
3 Confinement
: vein (Place an “X” in Ona Box Only)
18 Original 112 Removed from O 3° Remanded from O 4 Reinstatedor © 5 Transferred fro: O 6 Multidistrict (1 8 Multidistrict
; a Proceeding State Court ‘Appellate Court Reopened > Another District itigation - Litigation -
‘ (specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not eite jurisdictional statutes unless diversity): °
, VI. CAUSE OF ACTION faaz description of cause: 7
? eee
/ VIL. REQUESTEDIN (OF CHECK IFTHISIS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
" : COMPLAINT: UNDER RULE 23, FR.CvP. JURYDEMAND: © Yes No
i VU. RELATED CASE(S)
} IF ANY (Bee insirasions): en DOCKET NUMBER
i DATE SIGNATURE OF, Raper ‘OF RECORD L, . A he
Auequsy 19 2020 CUSte dian. Sanks,’ CAdie 7 ley yu. C7
| FOR O} USE ONLY © o
RECEPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
20AL039-021

 
